Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  While individual data visualization techniques from the current claims may have been known in isolation, the current claims when taken as a whole recite a specific, ordered combination of many features that would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention.  Put another way, it would not have been obvious to modify and combine the known prior art references in such a way as to arrive at every one of the numerous, interconnected features specified in the current claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/RYAN MCCULLEY/Primary Examiner, Art Unit 2611